 


109 HR 3519 IH: Airport Emergency Reimbursement Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3519 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to provide a credit toward the non-Federal share of projects carried out under the airport improvement program to an owner or operator of an airport that is utilized to respond to a disaster or emergency. 
 
 
1.Short titleThis Act may be cited as the Airport Emergency Reimbursement Act of 2005. 
2.Aip credit for utilization of airports in response to disasters and emergenciesSection 47109 of title 49, United States Code, is amended by adding at the end the following: 
 
(e)Credit for Utilization of Airports in Response to Disasters and Emergencies 
(1)In generalIf an owner or operator of an airport allows the Director of the Federal Emergency Management Agency or the head of a State or local agency to utilize the airport to respond to a disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the owner or operator shall receive a credit for such utilization that may applied toward the non-Federal share of allowable project costs for projects carried out at the airport under this subchapter. 
(2)Amount of creditThe amount of a credit provided under this subsection for utilization of an airport shall be in an amount that equals the revenues that the owner or operator demonstrates to the satisfaction of the Secretary of Transportation were lost, and the costs of operating the airport that the owner or operator demonstrates to the satisfaction of the Secretary were incurred, by the owner or operator during the period of such utilization.. 
 
